I am of the opinion that the cases of Carmichael v. SouthernCoal  Coke Co., 301 U.S. 495, 81 L. Ed., 811, 825,57 S. Ct., 868, and Steward Machine Co. v. Davis, 301 U.S. 548,81 L. Ed., 779, 57 S. Ct., 883, in principle sustain the contract in question.
The appellant's counsel evidently confuse sovereign power with the manner of exercising sovereign power. The state exercised its sovereign power by entering into the contract. It is urged that it surrendered sovereign *Page 58 
power to the Federal Government by entering into the contract which gave the Federal Government control over the hours of service, wages, and supervision. This does not seem to me to be other than control over details as a part of the consideration for the large grant of money by the Federal Government to aid the state and city in a large, beneficial public improvement, the very antithesis of a surrender of power.
I concur with my associates in the judgment, denying the injunction and dismissing the petition.